Exhibit 10.3

Exelon Corporation

Unfunded Deferred Compensation Plan for Directors

(Amended and Restated Effective January 1, 2011)

The purpose of this Unfunded Deferred Compensation Plan for Directors (the
“Plan”) is to permit Directors of Exelon Corporation (“Exelon”) to elect to
defer receipt of directors’ fees. The Plan as set forth herein is an amendment
and restatement of the Plan as originally adopted effective October 20, 2000 and
previously amended and restated as of January 1, 2009, and is a successor to the
PECO Energy Company Unfunded Deferred Compensation Plan for Directors (the
“Prior Plan”).

1. Administration. The Plan shall be administered by the Corporate Secretary of
Exelon or his or her designee (the “Secretary”), or such other individual or
individuals as designated by the Board of Directors of Exelon (the “Exelon
Board”). The Secretary shall interpret the Plan and establish such rules and
regulations of plan administration that he or she deems appropriate. The cost of
plan administration shall be paid by Exelon and its participating subsidiaries,
and shall not be charged against the deferred accounts of Plan participants.

2. Eligibility. All Directors of Exelon (other than full-time employees of
Exelon or its subsidiaries) shall be eligible to participate in the Plan.
Effective as of January 1, 2011, all Directors of Commonwealth Edison Company
(“ComEd”) and PECO Energy Company (“PECO”) who are not full-time employees of
Exelon or its subsidiaries shall also be eligible to participate in the Plan.

3. Deferrals. (a) Prior to the first day of each calendar year, each eligible
Director may elect in writing to defer the receipt of all or a portion of his or
her directors’ fees earned with respect to his or her service on the board of
directors of Exelon, ComEd and/or



--------------------------------------------------------------------------------

PECO (each such board of directors, a “Board”) for such calendar year, by filing
a written Director’s deferral agreement form with the Secretary with respect to
each such Board on which the Director serves. A Director who first becomes
eligible to participate in the Plan after the first day of any calendar year
shall be permitted to make the election described in this Section 3 not later
than 30 days after becoming eligible to participate in the Plan, and such
election shall apply only to directors’ fees earned during the remainder of such
calendar year. In all events, each deferral election made under this Plan shall
apply only to fees earned after the date of such election. Deferred amounts
under the Plan, together with deferred amounts and attributable earnings under
the Prior Plan, shall be credited to a deferral account in the participant’s
name (“Deferral Account”) for later distribution. Each participant’s Deferral
Account shall be a bookkeeping entry only, and none of Exelon, ComEd or PECO
shall be required to fund the Deferral Account. Any assets that may be held to
fund a Deferral Account shall at all times remain unrestricted assets of Exelon,
ComEd or PECO in its corporate capacity and not as a fiduciary, and shall be
subject to the claims of its general creditors. Pending distribution, each
participant’s Deferral Account shall be credited with earnings or interest as
provided in Section 3(b).

(b) (1) For purposes of measuring the earnings or losses credited to a
participant’s Deferral Account, the participant may select, from among the
investment funds available from time to time under the Exelon Corporation
Employee Savings Plan (the “Savings Plan”), the investment funds in which all or
part of his or her Deferral Account shall be deemed to be invested.

(2) The participant shall make an investment designation in the form and manner
prescribed by the Secretary, which shall remain effective until another valid

 

-2-



--------------------------------------------------------------------------------

designation has been made by the participant as herein provided. The Secretary
may, but need not, permit separate investment designations with respect to
amounts attributable to fees earned with respect to service on each Board. The
participant may amend his or her investment designation at such times and in
such manner as prescribed by the Secretary. A timely change to the participant’s
investment designation shall become effective as soon as administratively
practicable after such designation is submitted.

(3) The investment funds deemed to be made available to the participant, and any
limitation on the maximum or minimum percentages of the participant’s Deferral
Account that may be deemed to be invested in any particular fund, shall be the
same as available or in effect from time to time under the Savings Plan.

(4) Except as provided below, the participant’s Deferral Account shall be deemed
to be invested in accordance with his or her investment designations, and the
Deferral Account shall be credited with earnings (or losses) as if invested as
directed by the participant.

To the extent that the participant does not furnish complete investment
instructions, then the Deferral Account shall be deemed invested in the default
investment fund then in effect under the Savings Plan. The Deferral Accounts
maintained pursuant to the Plan are for bookkeeping purposes only and Exelon is
under no obligation to invest such amounts.

Exelon shall provide a statement to each participant not less frequently than
annually showing such information as is appropriate, including the aggregate
amount in his or her Deferral Account, as of a reasonably current date.

4. Distributions. (a) The amount credited to a participant’s Deferral Account
with respect to his or her participation on each Board shall be distributed to
the participant in, or

 

-3-



--------------------------------------------------------------------------------

beginning in, April of the first year beginning after the occurrence of one of
the following distribution events, as the participant shall direct in his or her
Benefit Distribution Election Form: (i) the participant’s separation from
service, within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), as a Director of Exelon, ComEd, PECO and their
affiliates, (ii) the participant’s 65th birthday or (iii) the participant’s 72nd
birthday. Distributions shall be paid in a lump sum payment or in annual
installments over a period of up to 10 years, as the participant shall direct in
his or her Benefit Distribution Election Form. Each installment payment shall be
determined by multiplying the balance remaining to the credit of the Deferral
Account as of March 31 of such year (including earnings or interest credited
under Section 3) by a fraction, the numerator of which is “1” and the
denominator of which is the number of years (including the current year) for
which payments are yet to be made. Any unpaid balance in the Deferral Account
shall be credited with earnings or interest as provided in Section 3. In the
event a Director who has elected a distribution event based on his or her 65th
or 72nd birthday continues to serve as a Director after the date such
distributions commence, then in the year prior to the year in which such
distributions commence such Director shall file a new Benefit Distribution
Election Form governing any amounts credited to his or her Deferral Account
after the date such distributions commence. If the Director does not file such
new Benefit Distribution Election Form, then the Director shall be deemed to
have elected to receive a lump sum distribution of any such amounts upon the
Director’s separation from service.

(b) Except as permitted under Section 4(c) or 4(d), each Director must submit a
Benefit Distribution Election Form for amounts attributable to fees earned with
respect to service on a Board at the time such Director makes his or her initial
deferral election under the Plan with respect to his or her service on such
Board (provided that a Director who participated in the Plan

 

-4-



--------------------------------------------------------------------------------

prior to January 1, 2009 and had not commenced distributions must have submitted
such form not later than December 31, 2008). If a Director does not submit a
Benefit Distribution Election Form during this period, then such Director shall
be deemed to have elected to receive the portion of his or her Account
attributable to fees earned for service on such Board in the form of
installments payments over a period of ten years upon the Director’s separation
from service.

(c) Notwithstanding Sections 4(a) and 4(b), each participant who had not
commenced and was not scheduled to commence the receipt of distributions under
the Plan on or before December 31, 2007 was permitted to submit a Benefit
Distribution Election Form on or before June 30, 2007 which provided for the
payment of such participant’s Deferral Account (i) at any of the times and in
any of the forms permitted under Section 4(a) of the Plan or (ii) in a lump sum
payment in the first quarter of 2008; provided that such election did not cause
any payment to be made in 2007 and did not apply to any payment that otherwise
would be paid in 2007. This special election right was intended to comply with
the transition rule set forth in IRS Notice 2005-1, Q&A-19(c), and extended in
the preamble to regulations proposed under Section 409A of the Code and IRS
Notice 2006-79, which permits participants in deferred compensation plans to
change the date on which deferred compensation is payable.

(d) A Director may elect to change the time and/or method of his or her
distributions payable under the Plan in accordance with procedures prescribed by
the Secretary; provided that, in accordance with Section 409A of the Code, any
such change in a distribution election (i) shall not be effective until 12
months after it is submitted to the Secretary, (ii) must be submitted to the
Secretary at least 12 months prior to the date on which such distributions were
previously scheduled to commence and (iii) must provide for distributions to
commence at least five years after the date on which such distributions were
previously scheduled to commence. No more than

 

-5-



--------------------------------------------------------------------------------

one such election change shall be permissible with respect to the portion of a
Director’s account attributable to service with any Board.

5. Death Benefits. Each participant shall designate a beneficiary or
beneficiaries to receive any remaining amounts payable from his or her Deferral
Account after the participant’s death. The beneficiaries, and any priority or
allocation between them, shall be designated in the manner specified by the
Secretary. If a participant dies before the entire balance in his or her
Deferral Account has been paid out, the remaining balance shall be paid to the
beneficiary in a lump sum upon the participant’s death. If the participant is
not survived by a designated beneficiary, the participant’s beneficiary shall be
the participant’s spouse, if living, or otherwise, the participant’s estate. If
a beneficiary survives the participant but dies before the entire balance
payable to him or her has been distributed, any remaining balance shall be paid
to the beneficiary’s estate in a lump sum. In the absence of contrary proof, the
participant shall be deemed to have survived any designated beneficiary. A
participant may change his or her beneficiary designation under this Section at
any time until his or her death by filing a written beneficiary designation with
the Secretary, in the manner specified by the Secretary.

6. Unforeseeable Financial Emergency. The Secretary may, in his or her
discretion, direct that a participant be paid an amount in cash (not in excess
of the balance of his or her Deferral Account) sufficient to meet an
unforeseeable emergency. An “unforeseeable emergency” means (i) a severe
financial hardship to a Director resulting from an illness or accident of the
Director, or the spouse or a dependent (as defined in Section 152(a) of the
Code) of the Director, (ii) the loss of a Director’s property due to casualty or
(iii) such other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Director, within the meaning of
Section 409A of the Code. A Director’s written request for such a payment shall

 

-6-



--------------------------------------------------------------------------------

describe the circumstances which the Director believes justify the payment and
an estimate of the amount necessary to eliminate the unforeseeable emergency. An
immediate payment to satisfy an unforeseeable emergency will be made only to the
extent necessary to satisfy the emergency need, plus an amount necessary to pay
any taxes reasonably anticipated as a result of such payment, and will not be
made to the extent the need is or may be relieved through reimbursement or
compensation, by insurance or otherwise or by liquidation of the Director’s
assets (to the extent such liquidation itself would not cause severe financial
hardship). Any payment from a Director’s Deferral Account on account of an
unforeseeable emergency shall be deemed to cancel any Deferral Election of the
Director then in effect and the Director shall not be permitted to participate
in the Plan until the next following calendar year.

7. No Assignment or Alienation of Benefits. Except as hereinafter provided with
respect to a domestic relations order, a participant’s Deferral Account may not
be voluntarily or involuntarily assigned or alienated. In cases of marital
dispute, Exelon will observe the terms of the Plan unless and until ordered to
do otherwise pursuant to a domestic relations order, as defined in
Section 414(p)(1)(B) of the Code. As a condition of participation, a participant
agrees to hold Exelon harmless from any claim that arises out of Exelon’s
obeying the terms of a domestic relations order, whether such order effects a
judgment of such court or is issued to enforce a judgment or order of another
court.

8. Amendment or Termination. The Plan may be altered, amended, suspended, or
terminated at any time by the Exelon Board, provided that, except as otherwise
provided herein or as permitted under Section 409A of the Code, no such action
shall result in the distribution of amounts credited to the Deferral Accounts of
any participant in any manner other than is provided in the Plan, nor shall such
action reduce the availability of amounts previously deferred. To the

 

-7-



--------------------------------------------------------------------------------

extent permitted by Section 409A, the Exelon Board may, in its discretion,
terminate the Plan with respect to Exelon, ComEd and/or PECO and accelerate the
payment of all Deferral Accounts to the extent related to service on the Board
for which the Plan is terminated:

(a) within 12 months of a corporate dissolution taxed under Section 331 of the
Code, or with the approval of a bankruptcy court pursuant to 11 U.S.C.
§503(b)(1)(A), provided that the payments with respect to each such Deferral
Account are included in the Director’s gross income in the later of (i) the
calendar year in which the Plan termination occurs or (ii) the first calendar
year in which the payments are administratively practicable;

(b) in connection with a “change in control event,” as defined in, and to the
extent permitted under, Treasury regulations promulgated under Section 409A of
the Code or

(c) upon any other termination event permitted under Section 409A of the Code.

9. Compliance With Section 409A of the Code. The Plan is intended to comply with
the provisions of Section 409A of the Code, and shall be interpreted and
construed accordingly. Exelon shall have the discretion and authority to amend
the Plan at any time to satisfy any requirements of Section 409A of the Code or
guidance provided by the U.S. Treasury Department to the extent applicable to
the Plan.

10. Governing Law. The Plan shall be governed by the law of the Commonwealth of
Pennsylvania to the extent not preempted by applicable federal law.

 

EXELON CORPORATION

 

Executive Vice President &

Chief Human Resources Officer

 

-8-